     Case 4:19-cv-00371-O Document 26 Filed 09/15/20         Page 1 of 1 PageID 1650



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

JOSE MANUEL CARRILLO,                          §
                                               §
        Plaintiff,                             §
                                               §
v.                                             §   Civil Action No. 4:19-cv-00371-O-BP
                                               §
ANDREW M. SAUL,                                §
Commissioner of Social Security,               §
                                               §
        Defendant.                             §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed, and the Magistrate Judge’s

Recommendation is ripe for review. The Court has reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the undersigned believes

that the Findings and Conclusions of the Magistrate Judge are correct, and they are

accepted as the Findings and Conclusions of the Court.

        Accordingly, Defendant is ORDERED to pay Plaintiff Jose Manual Carrillo, in care

of Ronald D. Honig, an attorney, attorney’s fees under the Equal Access to Justice Act for

29.90 hours of service compensated at a rate of $200.00 per hour for services performed in

2019, and for 2.20 hours of service compensated at a rate of $198.90 per hour for services

performed in 2020, for a total of $6,417.58.

        SO ORDERED on this 15th day of September, 2020.


                                                   _____________________________________
                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE
